DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-8 and 10-18 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Claim Objections

Claim 3 is objected to because of the following informalities:  The second (iii) should be changed to (v).  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-13 and 17 of U.S. Patent No. 9,909,102 B2 in view of Avanzi et al. (2014) and Baruch et al. (WO 2010/063823 A1) both cited in the IDS, and Mitchell et al. (US 2012/0238020 A1), of record.

Instant Claim 1 is drawn to an ex vivo method for producing platelets from megakaryocytes, comprising a first culture stage, optionally a wash stage to remove most constituents of a culture medium, and a perfusion stage, said perfusion stage comprising:
(a) providing a fluidic device comprising a production chamber including at least one channel, wherein each channel of the at least one channel has a width that is delimited by (i) non-porous walls, (ii) one inlet opening at one end and (iii) one outlet opening at another end in which a suspension or cells is collectable, each channel thereby forming a single flow from the one inlet to the one outlet;
(b) introducing a suspension of cells comprising progenitors of megakaryocytes, mature megakaryocytes, proplatelets, and platelets into the inlet opening of the at least one channel;
(c) subjecting said suspension of cells to a flow from the inlet to the outlet with said mature megakaryocytes flowing across the entire width of said at least one channel, under a shear rate suitable for elongation and fragmentation of the mature megakaryocytes into proplatelets and platelets across the entire width of said at least one channel, wherein a width of a distribution of said mature megakaryocytes within said flow is coextensive with said width of said at least one channel, 
wherein said elongation and fragmentation of said mature megakaryocytes into proplatelets and platelets occurs within 2 hours of subjecting said suspension of cells to said flow; and
(d) collecting a suspension of cells obtained at step c) at the outlet of the at least one channel;



wherein at least one megakaryocyte modulator compound is added to said suspension of cells at step (c), while said mature megakaryocytes of said suspension of cells are in said flow and said megakaryocytes modulator is an inhibitor of the Rho/ROCK pathway, and wherein said inhibitor of the Rho/ROCK pathway added to said suspension of cells at step (c) increases fragmentation of said mature megakaryocytes into said proplatelets and platelets while said mature megakaryocytes are in said flow,
wherein said suspension of cells is subjected to a flow in each channel under a
wall shear rate of at least 300 s-1, and
wherein said suspension of cells which is collected at the outlet of each channel is reintroduced into the inlet of the at least one channel for reperfusion in the at least one channel and platelet production.

This is made obvious by the ‘102 Patent which is drawn to an ex vivo method for producing platelets from megakaryocytes, said method comprising:
 a) introducing a suspension of megakaryocytes into a fluidic device according to claim 1, wherein said suspension is derived from megakaryocyte progenitor cells; 
b) subjecting said suspension to a flow under a shear rate suitable for elongation, fragmentation of the megakaryocytes and platelet release in the channel of the production chamber; 
and c) collecting platelets at the outlet of the channel,

the fluidic device comprising:  a) a production chamber (3) comprising b) at least one channel (8) delimited by non-porous walls, c) at least one inlet opening (9) at one end in which a suspension of cells comprising megakaryocytes can be introduced and d) at least one outlet opening (10) at the other end, in which platelets can be collected; wherein at least one portion (11) of the inner surface of the walls of said channel (8) is textured with a plurality of obstacles.

The limitations of instant Claims 2, 6, 8, 1 & 13 & 14, 10, 11, and 15-18 are met by Claims 2, 5, 8, 10, 9, 7 and 1 & 9 respectively of the ‘102 Patent.

With regard to instant Claims 1 and 3, that the suspension of cells comprise “progenitors of megakaryocytes, mature megakaryocytes, proplatelets and platelets’, the Applicant asserts that cultures of mature megakaryocytes are not synchronous among all mature megakaryocytes (see Remarks filed 10/04/2019, Pg. 7, Line 29 and Pg. 8, Lines 1-5).  Therefore, a suspension of mature megakaryocytes, such as those used by the ‘102 Patent would be expected to contain all aspects of the megakaryocyte to platelet development process, including progenitors of megakaryocytes, proplatelets and platelets.

The teachings of the ‘102 Patent were discussed above.

The ‘102 Patent does not teach a method wherein an inhibitor of the Rho/ROCK pathway is added to the cell suspension at step (c),
wherein said elongation and fragmentation of said mature megakaryocytes into proplatelets and platelets occurs within 2 hours of subjecting said suspension of cells to said flow
 wherein said suspension of cells is subjected to a flow in each channel under a wall shear rate of at least 300 s-1,
or wherein the suspension of cells which is collected at the outlet of the channel is reintroduced into the inlet for reperfusion in the channel and platelet production, as required by Claim 1;
wherein the suspension of cells is obtained by the steps (i)-(v) of Claim 3;
wherein prior to reintroduction into the inlet of the channel, said collected suspension of cells is cultured for further maturation into megakaryocytes, as required by Claim 5;
or wherein each channel has a width W between 300-800 µm, as required by Claims 7 and 12.

Baruch et al. teaches an ex vivo method for producing platelets from megakaryocytes, comprising:
providing a fluidic device comprising a production chamber not divided internally into subchannels including at least one channel with a width delimited by non-porous walls, one inlet opening and one outlet opening, forming a single flow from one inlet to the one outlet (Pg. 6, Lines 17-30 and Pg. 15, Lines 3-8);
introducing a suspension of cells comprising mature megakaryocytes into the inlet opening of the at least one channel (Pg. 14, Lines 9-12 and Pg. 15, Lines 9-13);
subjecting the suspension of cells to a flow from the inlet to the outlet under a shear rate suitable for elongation and fragmentation of the megakaryocytes into proplatelets and platelets for 20 minutes (and therefore within the claimed 2 hour range)  (Pg. 15, Lines 12-20 and Pg. 18, Lines 2-4 and Fig. 1b) as well as teaching a 90 minute cell perfusion of mature mouse megakaryocytes (Pg. 21, Lines 25-30);
and; collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 15, Lines 19-20), and reading on Claim 1 and Claim 10 and 15-18;
wherein each channel of the fluidic device is coated with a ligand with binding affinity for megakaryocytes, e.g., VWF or its functional variants (Pg. 6, Lines 1-2), and reading on Claim 2;
wherein the suspension of cells is obtained by providing CD34+ stem/megakaryocyte progenitor cells from human umbilical cord blood (Pg. 14, Lines 1- 4, see also instant Specification as published, Pg. 2, Paragraph [0028] and instant Claim 3), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 14, Lines 4-9),
and resuspending in a perfusion medium (Pg. 15, Lines 9-11), and reading on Claims 1 and 3;
wherein the channel/flow chamber has a rectangular section (Pg. 6, Line 22), and reading on Claim 6;
wherein the channel has a height H of 0.05 mm or 50 µm, and within the claimed range of instant Claim 11 (Pg. 15, Line 5) and a width of 5mm (Pg. 15, Line 5), and reading on Claim 7;
and wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 600 s-1 (Pg. 5, Lines 4-5), encompassing the claimed ranges of “at least 300 s-1”, “between 300 and 5000s-1” and “between 600 and 2400 s-1”, and reading on Claims 9, 13 and 14.

Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets (Pg. 867, Column 1, Lines 1-3) and inhibition of Rho kinase (ROCK) signaling leads to increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes (Pg. 874, Column 1, Lines 13-16).

Mitchell et al. teaches the production of platelets from mature megakaryocytes
wherein said mature megakaryocytes are contacted with a growth factor, such as
Rho/ROCK inhibitors while flowing under shear stress through production chambers of
a fluidic device (Pg. 5, Paragraph [0059)).








It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the ex vivo method of producing platelets
from megakaryocytes of the ‘102 Patent with the ex vivo method of producing platelets
from megakaryocytes of Baruch et al. (‘823) because this is no more than the combining
of prior art elements (methods for ex vivo platelet production from megakaryocytes)
according to known methods (same fluidic device) to yield predictable results (platelet
production).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Baruch et al. (‘823) teaches a similar device but with more clearly defined dimensions.
There would have been a reasonable expectation of success in making this combination because both the ‘102 Patent and Baruch et al. (‘823) are drawn to the same field of endeavor, that is, fluidic devices for the ex vivo production of platelets from megakaryocytes.

With regard to Claim 1, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of the ‘102 Patent to include a treatment of the cell suspension comprising mature megakaryocytes with a ROCK inhibitor during step (c) because Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets, both effects which are increased upon ROCK inhibition and Mitchell et al. teaches that mature megakaryocytes may be contacted with Rho/ROCK inhibitors while under flow/shear stress conditions.  
Therefore, the ordinary artisan would have found it obvious to add the Rho/Rock inhibitor at the point where the megakaryocytes are maturing under shearing conditions into proplatelets and platelets.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes in the platelet production process.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, the release of platelets from megakaryocytes.

With regard to the limitations of Claim 1 that, “mature megakaryocytes flow
across the entire width of the at least one channel’ and “wherein a width of a distribution
of said mature megakaryocytes within said flow is coextensive with said width of said at
least one channel’, these are characteristic properties of the claimed apparatus when in
use.  As the ‘102 Patent and cited prior art combination meets the structural limitations
of the claimed apparatus, it would be expected to have the same properties and
characteristics when in use.  The MPEP at 2112.01, I. states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to Claims 1 and 5, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of the ‘102 Patent which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet production.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification as a means of providing a continuous platelet production and avoiding having to source new megakaryocytes after each platelet production run.  There would have been a reasonable expectation of success in making this combination because the method of the reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

With regard to the limitations of Claim 3, these are product-by-process limitations in which the product is a suspension of cells comprising progenitors of megakaryocytes, mature megakaryocytes, proplatelets and platelets to which an inhibitor of Rho/ROCK pathway has been added obtained by the process of steps (i)-(v).  This does not appear to be significantly different from the suspension of cells comprising megakaryocytes to which an inhibitor of Rho/ROCK pathway has been added of the combined prior art.  
The MPEP at 2113, I and II states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

With regard to Claim 12, it would have been obvious to those of ordinary skill in
the art before the effective filing date of the claimed invention to modify the ex vivo
method for producing platelets of the ‘102 Patent and Baruch et al. (‘823) which
introduces mature megakaryocytes into a device having a width W of 5 mm to a width
between 300-800 µm because this would increase the shear rate in the channel.  Those
of ordinary skill in the art before the effective filing date of the claimed invention would
have been motivated to make this modification in order to increase shear rate without
having to increase pump pressure.  There would have been a reasonable expectation of
success in making this modification because the prior art teaches a device with similar
structural features and dimensions to that claimed.

Response to Arguments

Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the double-patenting rejection be reconsidered in view of the amendments and arguments filed 02/11/2022 (Remarks, Pg. 9, Lines 25-29).

This is not found to be persuasive for the reasoning provided in the above rejection and in response to arguments herein. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Baruch et al. (WO 2015/075030 A1) in view of Avanzi et al. (2014), both cited in the IDS, and Mitchell et al. (US 2012/0238020 A1), of record.

Baruch et al. teaches an ex vivo method for producing platelets from
megakaryocytes, comprising:
providing a fluidic device comprising a production chamber including at least one channel with a width delimited by non-porous walls, one inlet opening and one outlet opening, forming a single flow from one inlet to the one outlet (Pg. 23, Lines 3-4 and 10- 12 and Fig. 2);
introducing a suspension of cells comprising proplatelets of megakaryocytes, mature megakaryocytes, proplatelets and platelets wherein said Suspension is derived from megakaryocyte progenitor cells into the inlet opening of the at least one channel (Pg. 23, Line 12 and Pg. 37, Claim 9 and Pg. 5, Lines 29-32 and Pg. 6, Lines 1-2);
subjecting the suspension of cells to a flow from the inlet to the outlet under a shear rate suitable for elongation and fragmentation of the mature megakaryocytes into proplatelets and platelets across the width of the at least one channel (Pg. 6, Lines 19- 22 and Pg. 16, Lines 7-9 and Pg. 18, Fig. 8) for 120 minutes (therefore within the claimed 2 hour range)  (Pg. 20, Lines 7-23 and Pg. 34, Lines 15-25 and Fig. 13c);
collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 17, Lines 3-5);
wherein the suspension of cells is obtained by providing CD34+ stem/megakaryocyte progenitor cells from human umbilical cord blood (see Specification, Pg. 2, Paragraph [0028] and instant Claim 3) (Pg. 24, Lines 6-7), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 24, Lines 11-21), and resuspending in a perfusion medium (Pg. 5, Lines 14-18);
and wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate not exceeding 5000 s (Pg. 37, Claim 10), encompassing the claimed range of “at least 300 s-1”.

The teachings of Baruch et al. (‘030) were discussed above.

Baruch et al. (‘030) does not teach a method wherein an inhibitor of the Rho/ROCK pathway is added to the cell suspension at step (c),
or wherein the suspension of cells which is collected at the outlet of the channel is reintroduced into the inlet for reperfusion in the channel and platelet production, as required by Claim 1;
wherein the suspension of cells is obtained by the steps (i)-(v) of Claim 3;
or wherein prior to reintroduction into the inlet of the channel, said collected suspension of cells is cultured for further maturation into megakaryocytes, as required by Claim 5.

Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets (Pg. 867, Column 1, Lines 1-3) and inhibition of Rho kinase (ROCK) signaling leads to increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes (Pg. 874, Column 1, Lines 13-16).

Mitchell et al. teaches the production of platelets from mature megakaryocytes wherein said mature megakaryocytes are contacted with a growth factor, such as Rho/ROCK inhibitors while flowing under shear stress through production chambers of a fluidic device (Pg. 5, Paragraph [0059]) and wherein Rho-ROCK inhibitors are involved in proplatelet formation and release and culturing cells in 3-D matrices and applying shear stress with a flow system provides an improved environment for proplatelet formation and platelet release (Pg. 3, Paragraph [0038]).
With regard to Claim 1, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘030) to include a treatment of the cell suspension comprising megakaryocytes with a ROCK inhibitor during step (c) because Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets both effects which are increased upon ROCK inhibition and Mitchell et al. teaches that mature megakaryocytes may be contacted with Rho/ROCK inhibitors while under flow/shear stress conditions.  Therefore, the ordinary artisan would have found it obvious to add the Rho/Rock inhibitor at the point where the megakaryocytes are maturing under shearing conditions into proplatelets and platelets.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes in the platelet production process.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, the release of platelets from megakaryocytes.





With regard to the limitations of Claim 1 that, “mature megakaryocytes flow
across the entire width of the at least one channel’ and “wherein a width of a distribution
of said mature megakaryocytes within said flow is coextensive with said width of said at
least one channel’, these are characteristic properties of the claimed apparatus when in
use.  As the cited prior art combination meets the structural limitations of the claimed apparatus, it would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01, I. states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to Claim 1, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘030) which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet production.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification as a means of providing a continuous platelet production and avoiding having to source new megakaryocytes after each platelet production run.  There would have been a reasonable expectation of success in making this combination because the method of the reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

With regard to Claim 1, Baruch et al. (‘030) teaches collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 17, Lines 3-5).

With regard to Claim 2, Baruch et al. (‘030) teaches wherein each channel of the fluidic device is coated with a ligand with binding affinity for megakaryocytes, e.g., VWF or its functional variants, fibrinogen and fibronectin (Pg. 7, Lines 22-24 and Pg. 9, Lines 16-17).

With regard to Claim 3, Baruch et al. (‘030) teaches wherein the suspension of cells is obtained by providing CD34+ stem/megakaryocyte progenitor cells from human umbilical cord blood (see Specification, Pg. 2, Paragraph [0028] and instant Claim 3) (Pg. 24, Lines 6-7), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 24, Lines 11-21), and resuspending in a perfusion medium (Pg. 5, Lines 14-18).

With further regard to Claims 3, that the suspension of cells comprise “progenitors of megakaryocytes, mature megakaryocytes, proplatelets and platelets’, the Applicant asserts that cultures of mature megakaryocytes are not synchronous among all mature megakaryocytes (see Remarks, filed 10/04/2019, Pg. 7, Line 29 and Pg. 8, Lines 1-5).  Therefore, a suspension of mature megakaryocytes, such as those used by Baruch et al. (030) would be expected to contain all aspects of the megakaryocyte to platelet development process, including progenitors of megakaryocytes, proplatelets and platelets.

With further regard to the limitations of Claim 3, these are product-by-process limitations in which the product is a suspension of cells comprising progenitors of megakaryocytes, mature megakaryocytes, proplatelets and platelets to which an inhibitor of Rho/ROCK pathway has been added is obtained by the process of steps (i)-(v).  This does not appear to be significantly different from the suspension of cells comprising megakaryocytes to which an inhibitor of Rho/ROCK pathway has been added of the combined prior art.  The MPEP at 2113, I and II states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

With regard to Claim 5, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘030) which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet production.  

With regard to Claim 6, Baruch et al. (‘030) teaches wherein each channel has a substantially square or rectangular section (Pg. 36, Claim 5).

With regard to Claims 7, 11 and 12, Baruch et al. (‘030) teaches wherein each channel has a height H between 5 µm and 1mm (Pg. 10, Lines 9- 10 and 14-15), thereby overlapping the claimed range of Claim 11, and a width comprised between 5 µm and 1m (Pg. 10, Lines 15-19), overlapping the claimed ranges of Claims 7 and 12.

With regard to Claim 8, Baruch et al. (‘030) teaches wherein the production chamber comprises a plurality of parallel chambers (Pg. 10, Lines 22-23).


With regard to Claims 10 and 15-17, Baruch et al. (‘030) teaches collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 17, Lines 3-5).

With regard to Claims 13 and 14, Baruch et al. (‘030) teaches wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 300 s-1 (not exceeding 5000 s) (Pg. 37, Claim 10), encompassing the claimed ranges of “between 300 and 5000s-1” and “between 600 and 2400 s-1”.

With regard to Claim 18, Baruch et al. (‘030) teaches wherein each channel is not divided internally into sub-channels (Figs. 2 and 5).

Response to Arguments

Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 

The Applicant argues Mitchell teaches an embodiment wherein proplatelet formation and platelet collection step is conducted for about 1 to about 2 days and the reference does not teach or disclose wherein the elongation and fragmentation of said mature megakaryocytes into proplatelets and platelets occurs within 2 hours of subjecting said suspension of cells to said flow as required by amended Claim 1 (Remarks, Pg. 8, Lines 1-9).

This is not found to be persuasive for the reasoning provided in the above rejection, that is, the rejection is not based on Mitchell alone.  The Mitchell reference was cited only for teaching the production of platelets from mature megakaryocytes wherein said mature megakaryocytes are contacted with a growth factor, such as Rho/ROCK inhibitors while flowing under shear stress through production chambers of a fluidic device (Pg. 5, Paragraph [0059]) and wherein Rho-ROCK inhibitors are involved in proplatelet formation and release and culturing cells in 3-D matrices and applying shear stress with a flow system provides an improved environment for proplatelet formation and platelet release (Pg. 3, Paragraph [0038]).  It is through combination of Mitchell with Baruch et al. (‘030) whom teaches subjecting the suspension of cells to a flow from the inlet to the outlet under a shear rate suitable for elongation and fragmentation of the mature megakaryocytes into proplatelets and platelets across the width of the at least one channel (Pg. 6, Lines 19- 22 and Pg. 16, Lines 7-9 and Pg. 18, Fig. 8) for 120 minutes (therefore within the claimed 2 hour range)  (Pg. 20, Lines 7-23 and Pg. 34, Lines 15-25 and Fig. 13c) that the limitations of Claim 1 are met.   






Finally, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘030) to include a treatment of the cell suspension comprising megakaryocytes with a ROCK inhibitor during step (c) because Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets both effects which are increased upon ROCK inhibition and Mitchell et al. teaches that mature megakaryocytes may be contacted with Rho/ROCK inhibitors while under flow/shear stress conditions.  Therefore, the ordinary artisan would have found it obvious to add the Rho/Rock inhibitor at the point where the megakaryocytes are maturing under shearing conditions into proplatelets and platelets.

The Applicant argues that Claim 1 has been amended to incorporate the limitations of Claims 4 and 9, noting that Mitchell teaches the shear stress is expressed in units of flow rate and a corresponding shear stress cannot be determined without precise dimensions and viscosity.  Applicant asserts that Avanzi (in Appendix) teaches a shear rate of 30-70 s-1 while specifying that a shear rate of 200 s-1 prevented platelet production (Remarks, Pg. 8, Lines 10-17 and Pg. 9, Lines 1-9).

This is not found to be persuasive for the following reasons, with regard to the limitation that “said suspension of cells is subjected to a flow in each channel under a wall shear rate of at least 300 s-1”, Mitchell was not cited for any teaching relating to shear stress.  
The Examiner notes that Baruch et al. (WO 2015/075030 A1) teaches wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 300 s-1 (not exceeding 5000 s-1) (Pg. 37, Claim 10).  That another Avanzi reference utilizing a different production chamber/method than Baruch et al. teaches a shear rate of 30-70 s-1 while specifying that a shear rate of 200 s-1 prevented platelet production, is insufficient evidence of a teaching away of the use of that wall shear rate in the method and device of Baruch et al. (‘030).  With regard to the limitation of amended Claim 1 wherein said suspension of cells which is collected at the outlet of each channel is reintroduced into the inlet for reperfusion in the channel and platelet production, the Examiner notes it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘030) which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet production.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification as a means of providing a continuous platelet production and avoiding having to source new megakaryocytes after each platelet production run.
There would have been a reasonable expectation of success in making this combination because the method of the Baruch et al. (030) reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

Claims 1-3, 5-8 and 10-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Baruch et al. (WO2010/063823 A1) in view of Avanzi et al. (2014), both cited in the IDS, and Mitchell et al. (US 2012/0238020 A1).

Baruch et al. (‘823) teaches an ex vivo method for producing platelets from
megakaryocytes, comprising:
providing a fluidic device comprising a production chamber not divided internally
into subchannels including at least one channel with a width delimited by non-porous
walls, one inlet opening and one outlet opening, forming a single flow from one inlet to
the one outlet (Pg. 6, Lines 17-30 and Pg. 15, Lines 3-8);
introducing a suspension of cells comprising mature megakaryocytes into the
inlet opening of the at least one channel (Pg. 14, Lines 9-12 and Pg. 15, Lines 9-13);
subjecting the suspension of cells to a flow from the inlet to the outlet under a shear rate suitable for elongation and fragmentation of the mature megakaryocytes into proplatelets and platelets across the width of the at least one channel (Pg. 6, Lines 19- 22 and Pg. 16, Lines 7-9 and Pg. 18, Fig. 8) for 20 minutes (therefore within the claimed 2 hour range)  (Pg. 15, Lines 12-20 and Pg. 18, Lines 2-4 and Fig. 1b) as well as teaching 90 minute cell perfusion of mature mouse megakaryocytes (Pg. 21, Lines 25-30);
and collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 15, Lines 19-20);
wherein each channel of the fluidic device is coated with a ligand with binding affinity for megakaryocytes, e.g., VWF or its functional variants (Pg. 6, Lines 1-2);
wherein the suspension of cells is obtained by providing CD34+ stem/megakaryocyte progenitor cells (see Specification, Pg. 2, Paragraph [0028] and instant Claim 3) from human umbilical cord blood (Pg. 14, Lines 1-4), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 14, Lines 4-9), and resuspending in a perfusion medium (Pg. 15, Lines 9-11);
and wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 600 s-1 (Pg. 5, Lines 4-5), encompassing the claimed range of “at least 300 s-1”.

The teachings of Baruch et al. (823) were discussed above.

Baruch et al. (‘823) does not teach a method wherein an inhibitor of the Rho/ROCK pathway is added to the cell suspension at step (c), as required by Claim 1;
wherein the suspension of cells is obtained by the steps (i)-(v) of Claim 3;
wherein the suspension of cells which is collected at the outlet of the channel is reintroduced into the inlet for reperfusion in the channel and platelet production, as required by Claim 4;
wherein prior to reintroduction into the inlet of the channel, said collected suspension of cells is cultured for further maturation into megakaryocytes, as required by Claim 5;
wherein the production chamber comprises a plurality of parallel chambers, as required by Claim 8;
or wherein each channel has a width W between 300-800 µm, as required by Claim 12.

Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets (Pg. 867, Column 1, Lines 1-3) and inhibition of Rho kinase (ROCK) signaling leads to increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes (Pg. 874, Column 1, Lines 13-16).

Mitchell et al. teaches the production of platelets from mature megakaryocytes wherein said mature megakaryocytes are contacted with a growth factor, such as Rho/ROCK inhibitors, while flowing under shear stress through production chambers of a fluidic device (Pg. 5, Paragraph [0059]) and wherein Rho-ROCK inhibitors are involved in proplatelet formation and release and culturing cells in 3-D matrices and applying shear stress with a flow system provides an improved environment for proplatelet formation and platelet release (Pg. 3, Paragraph [0038]).

With regard to Claim 1, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘823) to include a treatment of the cell suspension comprising megakaryocytes with a ROCK inhibitor during step (c) because Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets both effects which are increased upon ROCK inhibition and Mitchell et al. teaches that mature megakaryocytes may be contacted with Rho/ROCK inhibitors while under flow/shear stress conditions.  Therefore, the ordinary artisan would have found it obvious to add the Rho/Rock inhibitor at the point where the megakaryocytes are maturing under shearing conditions into proplatelets and platelets.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes in the platelet production process.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, the release of platelets from megakaryocytes.





With regard to the limitations of Claim 1 that, “mature megakaryocytes flow
across the entire width of the at least one channel’ and “wherein a width of a distribution
of said mature megakaryocytes within said flow is coextensive with said width of said at
least one channel’, these are characteristic properties of the claimed apparatus when in
use.  As the  cited prior art combination meets the structural limitations of the claimed apparatus, it would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01, I. states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to Claim 1, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘823) which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet production.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification as a means of providing a continuous platelet production and avoiding having to source new megakaryocytes after each platelet production run.  There would have been a reasonable expectation of success in making this combination because the method of the reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

With regard to Claim 1, that the suspension of cells comprise “progenitors of megakaryocytes, mature megakaryocytes, proplatelets and platelets’, the Applicant asserts that cultures of mature megakaryocytes are not synchronous among all mature megakaryocytes (see Remarks filed 10/04/2019, Pg. 7, Line 29 and Pg. 8, Lines 1-5). 
Therefore, a suspension of mature megakaryocytes, such as those used by Baruch et al. (823) would be expected to contain all aspects of the megakaryocyte to platelet development process, including progenitors of megakaryocytes, proplatelets and platelets.

With regard to Claim 2, Baruch et al. (‘823) teaches wherein each channel of the fluidic device is coated with a ligand with binding affinity for megakaryocytes, e.g., VWF or its functional variants (Pg. 6, Lines 1-2).



With regard to Claim 3, Baruch et al. (‘823) teaches wherein the suspension of cells is obtained by providing CD34+ stem/megakaryocyte progenitor cells (see Specification, Pg. 2, Paragraph [0028] and instant Claim 3) from human umbilical cord blood (Pg. 14, Lines 1-4), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 14, Lines 4-9), and resuspending in a perfusion medium (Pg. 15, Lines 9-11).

With further regard to Claim 3, that the suspension of cells comprise “progenitors of megakaryocytes, mature megakaryocytes, proplatelets and platelets’, the Applicant asserts that cultures of mature megakaryocytes are not synchronous among all mature megakaryocytes (see Remarks filed 10/04/2019, Pg. 7, Line 29 and Pg. 8, Lines 1-5). 
Therefore, a suspension of mature megakaryocytes, such as those used by Baruch et al. (823) would be expected to contain all aspects of the megakaryocyte to platelet development process, including progenitors of megakaryocytes, proplatelets and platelets.

With further regard to the limitations of Claim 3, these are product-by-process limitations in which the product is a suspension of cells comprising progenitors of megakaryocytes, mature megakaryocytes, proplatelets and platelets to which an inhibitor of Rho/ROCK pathway has been added.  This does not appear to be significantly different from the suspension of cells comprising megakaryocytes to which an inhibitor of Rho/ROCK pathway has been added of the combined prior art.  

The MPEP at 2113, I and II states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CPA 1974).

With regard to Claim 5, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘823) which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet production.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification as a means of providing a continuous platelet production and avoiding having to source new megakaryocytes after each platelet production run.  
There would have been a reasonable expectation of success in making this combination because the method of the reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

With regard to Claim 6, Baruch et al. (‘823) teaches wherein the channel/flow chamber has a rectangular section (Pg. 6, Line 22).

With regard to Claim 7, Baruch et al. (‘823) teaches wherein the channel has a height H of 0.05 mm or 50 µm (Pg. 15, Line 5), within the range claimed in Claim 11 and a width of 5 mm (Pg. 15, Line 5).

With regard to Claim 8, it would have been obvious to those of ordinary skill in
the art before the effective filing date of the claimed invention to modify the ex vivo
method for producing platelets of Baruch et al. (‘823) which introduces mature
megakaryocytes into a device having at least one channel to include a plurality of
channels and orient those channels in a parallel fashion because the mere duplication
of parts is not inventive.  The MPEP at 2144.04, VI. B. states:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to have multiple
platelet production streams instead of a single stream.  It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to orient those plurality of channels in a parallel fashion because this is no more than the selection from a finite number of identified, predictable solutions (that is, the channels may be oriented in only parallel, perpendicular or a mixture thereof) with a reasonable expectation of success.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have all the plurality of channels outputting platelets in the same direction.  There would have been a reasonable expectation of success in making these modifications because the reference already teaches a single direction channel for the production of platelets from megakaryocytes.

With regard to Claims 10 and 15-18, Baruch et al. (‘823) teaches collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 15, Lines 19-20).

With regard to Claim 12, it would have been obvious to those of ordinary skill in
the art before the effective filing date of the claimed invention to modify the ex vivo
method for producing platelets of Baruch et al. (‘823) which introduces mature
megakaryocytes into a device having a width W of 5mm to a width between 300-800
µm because this would increase the shear rate in the channel.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to increase shear rate without having to increase pump pressure.  There would have been a reasonable expectation of success in making this modification because the prior art teaches a device with similar structural features and dimensions to that claimed.

With regard to Claims 13 and 14, Baruch et al. (‘823) teaches wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 600 s-1 (Pg. 5, Lines 4-5), encompassing the claimed ranges of “between 300 and 5000s-1” and “between 600 and 2400 s-1”.

Response to Arguments

Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the response filed 02/11/2022 did not specifically address the above rejection.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/16/2022